Exhibit MAN-AHL DIVERSIFIED I L.P. SIXTH AMENDED LIMITED PARTNERSHIP AGREEMENT DATED AS OF OCTOBER 1, 2009 THE SECURITIES REPRESENTED BY AND ISSUED PURSUANT TO THIS LIMITED PARTNERSHIP AGREEMENT HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE. THE SECURITIES MAY NOT BE TRANSFERRED WITHOUT REGISTRATION UNDER SUCH LAWS OR THE AVAILABILITY OF AN EXEMPTION FROM REGISTRATION UNDER SUCH LAWS. E-2 Table of Contents ARTICLE I ORGANIZATION 4 ARTICLE II GENERAL PARTNER 6 ARTICLE III LIMITS OF LIABILITY OF GENERAL PARTNER 8 ARTICLE IV LIMITED PARTNERS 8 ARTICLE V ACCOUNTING 9 ARTICLE VI PROFIT AND LOSS 10 ARTICLE VII DISTRIBUTIONS OF PARTNERSHIP INCOME; REDEMPTIONS; WITHDRAWALS BY PARTNERS 12 ARTICLE VIII INDEMNIFICATION 13 ARTICLE IX TERMINATION 14 ARTICLE X MISCELLANEOUS 15 E-3 MAN-AHL DIVERSIFIED I L.P. SIXTH AMENDED LIMITED PARTNERSHIP AGREEMENT THIS SIXTH AMENDED LIMITED PARTNERSHIP AGREEMENT (the ‘Agreement’), is made and entered into effective as of the 1st day of October, 2009.Each party who executes this Agreement as a general partner is hereinafter referred to as a ‘General Partner,’ including Man Investments (USA) Corp., a Delaware corporation and the general partner of the Partnership (the ‘General Partner’); and all other parties which hereafter execute this Agreement whether in counterpart, pursuant to power of attorney or otherwise, or which otherwise agree to be bound hereto by separate instrument, as limited partners are hereinafter referred to as ‘Limited Partners.’ The General Partner and the Limited Partners are hereinafter sometimes collectively referred to as ‘Partners.’ ARTICLE I ORGANIZATION Section 1.1 Continuation and Name.The parties hereto do hereby continue a limited partnership under the name Man-AHL Diversified I L.P. (the ‘Partnership’), under the provisions of the Delaware Revised Uniform Limited Partnership Act, as amended (the ‘Partnership Act’). Section 1.2 Purpose.The Partnership’s business and purpose is to seek capital appreciation through trading, directly and indirectly, in commodities, futures contracts, forward contracts, security futures contracts, swap transactions, options on the foregoing, other derivative instruments and hybrid instruments, and other instruments and investments, in each case of every kind and character, traded on United States and non-United States exchanges and markets (including the over-the-counter markets), and securities including, but not limited to, equity securities, limited partnership interests, general partnership interests, membership interests, fixed-income securities, notes, debentures, convertible securities, depositary receipts, options (including without limitation, listed and over-the-counter options and the writing of options, whether or not covered), rights, warrants, mutual fund shares and other securities (sometime collectively referred to as ‘securities’); to engage in such other futures and securities related activities or transactions as determined in good faith by the General Partner from time to time; to lend or borrow funds and securities (in each case, on a secured or unsecured basis and in such amounts and on such terms as determined in good faith by the General Partner from time to time); to establish subsidiaries and to invest in other investment vehicles, including investment vehicles affiliated with the General Partner, in each case as the General Partner may determine in its sole discretion; to open and close accounts with banks, brokers and dealers, including futures commission merchants, introducing brokers, floor brokers and executing brokers; and to conduct such other activities and retain such agents, independent contractors, attorneys, accountants and commodity trading advisors as determined by the General Partner to be necessary, in the best interests of the Partnership, advisable, desirable or incidental to carrying out the purposes of the Partnership. Without limitation of the foregoing, the General Partner initially has appointed Man-AHL (USA) Limited (the ‘Trading Advisor’) as the trading advisor to the Partnership. Section 1.3 Term.The Partnership came into existence on September 29, 1997, the date that the certificate of limited partnership of the Partnership (the ‘Certificate of Limited Partnership’) was filed as provided under the Partnership Act, and shall terminate on December 31, 2037, unless earlier terminated as hereinafter provided or by operation of law. Section 1.4 Principal Office.The principal place of business of the Partnership is located at 123 N. Wacker Drive, 28th Floor, Chicago, Illinois 60606, or at such other location as may from time to time be determined by the General Partner. Section 1.5 Partnership Administrative Powers.The General Partner is hereby authorized to admit additional limited partners and general partners to the Partnership, to file, prosecute, defend, settle or compromise any and all actions at law or suits in equity for or on behalf of the Partnership with respect to any claim, demand or liability asserted or threatened by or against the Partnership, and to execute, acknowledge, deliver, file and record on behalf of the Partnership in the appropriate public offices: (a) all statements, certificates and other instruments (including, without limitation, all counterparts of this Agreement, all amendments hereto, the Certificate of Limited Partnership and all amendments thereto) which the General Partner deems appropriate to qualify or continue the Partnership as a limited partnership in the jurisdictions in which the Partnership may conduct business or which E-4 may be required to be filed by the Partnership under the laws of any jurisdiction; (b) all instruments which the General Partner deems appropriate to reflect a change in or modification or amendment of the Partnership or this Agreement adopted or effected in accordance with the terms of this Agreement; (c) all conveyances and other instruments which the General Partner deems appropriate to reflect the dissolution and termination of the Partnership; (d) certificates of assumed name; and (e) any trading advisor, brokerage, administrative, selling, cash management, custodial, advisory, subscription and other agreements which the General Partner deems necessary or desirable in connection with the Partnership’s business. Each Limited Partner hereby agrees to be bound by any representation made by the General Partner and by any successor thereto acting in good faith, and each Limited Partner hereby waives any and all defenses which may be available to contest, negate or disaffirm the action of the General Partner and any successor thereto taken in good faith. Section 1.6 Units.As used in this Agreement, the term ‘Unit’ is defined as an interest in the Partnership acquired upon the making of a capital contribution by the General Partner or a Limited Partner. The General Partner’s capital contribution shall be represented by Units of General Partnership Interest, and a Limited Partner’s capital contributions shall be represented by Limited Partnership Units. The purchase price of each Limited Partnership Unit shall be the then prevailing Net Asset Value per Limited Partnership Unit (exclusive of upfront selling commissions, if any). When used in this Agreement without qualification, the term ‘Unit’ shall include both Limited Partnership Units and General Partnership Units, pari passu. The Units may, but need not, be evidenced by certificates. Section 1.7 Offerings of Limited Partnership Units.The General Partner shall have the authority to cause the Partnership from time to time, at the expense of the Partnership or otherwise, to offer Limited Partnership Units, including in separate series and classes, for sale by means of public or private offerings on a continuous basis or otherwise and, in connection therewith, to cause the Partnership to prepare and file such registration statements, disclosure documents, amendments, selling agreements and other documents and agreements as the General Partner shall deem advisable to offer and qualify the Limited Partnership Units for sale under the securities, commodities or other applicable laws of the United States and such states of the United States and such non-U.S. countries and jurisdictions as the General Partner shall deem appropriate. The General Partner, its affiliates or third parties may advance funds or incur expenses in connection with any such offering of Limited Partnership Units for which it, its affiliates and such other persons shall be reimbursed by the Partnership, subject to any restrictions to which they may agree or which may be imposed by any applicable law or administrative regulation. In connection with any offering of Limited Partnership Units, the General Partner shall have the unilateral right and the authority, exercisable in its sole discretion upon written notice to the Limited Partners, to amend the provisions of this Agreement in order to amend, modify, liberalize or restrict the terms and conditions upon which existing or additional Limited Partners may make additional capital contributions to the Partnership or may be admitted to the Partnership and the terms and conditions upon which Limited Partners may redeem Limited Partnership Units. Section 1.8 Net Asset Value. (a)The ‘Net Asset Value’ of the Partnership shall mean the total assets of the Partnership including all cash, cash equivalents and other securities (each valued at fair market value), less the total liabilities of the Partnership, determined in accordance with U.S. generally accepted accounting principles, consistently applied under the accrual method of accounting. Unless generally accepted accounting principles require otherwise: (i) Net Asset Value shall include any unrealized profit or loss on open futures and securities positions; (ii) all open futures and securities positions and options thereon shall be calculated at their then-market value which means, with respect to open futures positions, the settlement price as determined by the exchange on which the transaction is effected or the most recent appropriate quotation as supplied by the Broker (as hereinafter defined) through which the transaction is effected, except that any United States treasury Bills (not futures contracts therefor) shall be carried at cost plus accrued interest, and means with respect to option contracts the liquidation value thereof. If there are no trades on the date of the calculation due to the operation of the daily price fluctuation limits or due to a closing of the exchange on which the transaction is executed, the contract will be valued at fair market value as determined by the General Partner; (iii) in the case of forward contracts and options thereon traded on the interbank market, forward contracts shall be valued at their settlement price, which shall mean the ‘bid’ price in the case of a long position and the ‘asked’ price in the case of a short position at the close of business on the day on which the Net Asset Value is determined as quoted by the Brokers through which such contracts were acquired, or, otherwise, at fair value on the basis of prices provided by an independent price reporting service, and option contracts shall be valued at their liquidation value; (iv) swap agreements shall be valued at fair market value as determined by the swap dealer counterparty; (v) any investment in another investment fund or vehicle shall be valued as reported by such investment fund or vehicle; (vi) all other investments, assets and liabilities and those investments, assets and liabilities the fair market value of which the General Partner determines can not be accurately determined pursuant to any other provisions of this Section 1.8, shall be assigned such fair value as the General Partner may determine in its sole discretion; (vii) brokerage commissions shall be charged on a “half-turn” basis (that is, in part upon opening a position and in part upon closing the position). Management fees, incentive fees, profit allocations, other fees and expenses shall be accrued at least monthly; (viii) the amount of any distribution made shall be a liability of the Partnership from the day when the distribution is declared until E-5 paid; (ix) interest income shall be accrued at least monthly; and (x) any value otherwise than in U.S. dollars shall be converted into U.S. dollars at a prevailing rate (whether official or otherwise) which the General Partner shall in good faith deem appropriate having regard to any premium or discount which it considers may be relevant and to costs of exchange. (b)The Net Asset Value per Limited Partnership Unit shall be equal to the Net Asset Value of the Partnership attributable to Limited Partnership Units divided by the number of Limited Partnership Units outstanding. ARTICLE II GENERAL PARTNER Section 2.1 Management. (a)Subject to the limitations of this Agreement, the General Partner shall have full, exclusive and complete control of the management, operations and policies of the Partnership and the Partnership’s affairs for the purposes herein stated, and shall make all decisions affecting Partnership affairs including, without limitation, the power to enter into contracts with third parties, including ‘affiliates’ (as defined in subsection 8.1(c), below) of the General Partner for trading advisory, brokerage, cash management, custodial, banking, accounting, legal, administrative, clearing and consulting services. Subject to the General Partner’s fiduciary obligations, such services also may be performed by the General Partner or its affiliates at rates which may exceed the lowest rates that might otherwise be available to the Partnership. The General Partner may take such other actions as it deems in the best interests of the Partnership or necessary or desirable to manage or promote the business of the Partnership, including, but not limited to, the following: (i) to purchase, repurchase, hold, sell (including short selling), loan, possess, transfer, mortgage, borrow, pledge, repledge, acquire, dispose of, and exercise all rights, powers, privileges and other incidents of ownership or possession with respect to, futures and securities; (ii) to enter into swap agreements on behalf of the Partnership; (iii) to borrow money on a secured or unsecured basis from banks, brokers, financial institutions and other persons and to loan cash, securities and other property on a secured or unsecured basis; (iv) to conduct margin accounts with brokers; (v) to open, maintain and close bank, brokerage and custodial accounts; (vi) to sign checks; (vii) to pay or authorize the payment of distributions to the Partners and of the liabilities of the Partnership (including tax liabilities and withholdings); (viii) to apply for, maintain and renew such registrations (governmental or otherwise) as the General Partner may deem necessary or advisable in connection with the conduct of the Partnership’s business including, without limitation, registrations under the Securities Exchange Act of 1934, as amended (‘1934 Act’); (ix) generally, to act for the Partnership in all matters incidental to the foregoing, including the preparation and filing of all Partnership tax returns and the making of such tax elections and determinations as appear to it appropriate; and (x) to select from time to time one or more partnerships, limited liabilities companies or other trading vehicles for the investment of the Partnership’s assets, to cause the Partnership from time to time to become a partner in such partnerships, a member in such limited liability companies or otherwise acquire an interest in such other trading vehicles, and to purchase interests in such partnerships, limited liability companies or other trading vehicles, including partnerships, limited liability companies and other trading vehicles affiliated with the General Partner, as the General Partner may deem necessary or advisable from time to time, and to establish or invest from time to time in such affiliates for the conduct of the business of the Partnership as the General Partner may deem necessary or advisable from time to time. The General Partner shall be the ‘tax matters partner’ of the Partnership as defined in Section 6231 of the U.S.
